Citation Nr: 1028266	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stab and gunshot 
wound to the abdomen and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a fracture of the 
cervical spine and is so, whether service connection is 
warranted.

3.  Entitlement to service connection for the claimed residuals 
of a splenectomy.

4.  Entitlement to service connection for claimed hepatitis C.

5.  Entitlement to service connection for claimed Guillain-Barre 
Syndrome (GBS), to include as secondary to treatment for 
hepatitis C.

6.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).

7.  Entitlement to special monthly compensation (SMC) at the 
housebound rate or based on the need for the aid and attendance 
of another person.

8.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  May 1973 to May 1976.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2005 and July 2005 rating 
decisions of the RO.

Although the RO addressed the claims for a stab wound to the 
abdomen and fracture of the cervical spine on the merits, the 
Board must address the issue of whether new and material evidence 
has been received because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).   The claims have been 
recharacterized accordingly on the cover page of the instant 
decision.

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in March 2010.  The 
transcript has been associated with the claims folder.

The reopened claims of service connection for the residuals of a 
stab wound to the abdomen and for the residuals of cervical spine 
fracture, the claim of service connection for the residuals of a 
splenectomy, and the claim for special monthly pension benefits 
are directly addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

The claims of service connection for hepatitis C and GBS, the 
claim for a TDIU rating and the claim for SMC benefits will 
remain as pending on appeal so that the indicated development can 
be completed to the extent possible.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A September 1983 rating decision previously denied service 
connection for a stab and gunshot wound to the abdomen and a 
fracture of the cervical spine, finding that the available 
service medical records did not show any of the claimed 
conditions; the Veteran did not appeal the decision.    

3.  The evidence received since the September 1983 rating 
decision was not previously before the RO; however, it is 
cumulative and redundant and, by itself or when considered with 
previous evidence of record, does not relate to an unestablished 
fact that is necessary to substantiate the claims or raise a 
reasonable possibility of substantiating the claims for service 
connection for a stab wound to the abdomen and a fracture of the 
cervical spine.  


CONCLUSIONS OF LAW

1.  The evidence received since the September 1983 rating 
determination is new and material with regard to the Veteran's 
claim of service connection for a stab wound to the abdomen, and 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

2.  The evidence received since the September 1983 rating 
determination is new and material with regard to the Veteran's 
claim for service connection for the residuals of a fracture of 
the cervical spine, and thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the evidence 
and information that is necessary to establish his entitlement to 
service connection.  

In that regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  

The Court further stated that VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

To the extent that action taken hereinbelow is favorable to the 
Veteran, further discussion is not required at this time.  




II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


A.  New and Material

The Veteran seeks to reopen the claims of service connection for 
the residuals of stab and gunshot wounds to the abdomen and for 
the residuals of a fracture of the cervical spine that was last 
denied by the RO in an September 1983 rating decision.  The 
Veteran did not appeal the decision as to these issues.  
38 C.F.R. §§ 20.302(a), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

The record indicates that, in its September 1983 rating decision, 
the RO denied the original claim of service connection for stab 
and gunshot wounds to the abdomen and a fracture of the cervical 
spine on the basis that the available service treatment records 
did not show any of the claimed conditions.  

Of record at the time of the September 1983 rating decision were 
service medical records from the Veteran's period of active 
military service, which were devoid of any complaints or findings 
of stab and gunshot wounds to the abdomen.  

A May 1976 report of medical history noted the Veteran reported 
having a stiff neck.  Illegible writing on this report noted the 
Veteran either fractured his neck or had neck symptoms in 1975; 
however, the corresponding medical examination was negative for 
any neck condition, including the claimed residuals of a fracture 
of the cervical spine.

On his June 1983 claim, the Veteran reported being stabbed in the 
stomach in 1975 while on active duty.  

Despite his current assertions that he never claimed that he was 
shot in service, the Veteran indicated on the June 1983 claim 
that he had sustained a gunshot wound to the abdomen in 1973 
while in the Republic of Vietnam.  (Note: the Veteran's DD-214 
does not show any foreign service).  

An August 1983 report of VA examination was negative for 
complaints referable to a stab or gunshot wound to the abdomen.  
The cervical spine was negative other than complaints of neck 
stiffness and some indication of spasm.  

A May 1977 report from Dr. WDN showed that the Veteran reported 
being stabbed in the left upper abdomen when he was a spectator 
at a ballgame.  He also informed the treatment provider that he 
suffered a fracture of  C5-6 due to a football injury. 

The evidence submitted subsequent to the September 1983 rating 
decision includes private medical records and Social Security 
Administration records showing the Veteran reported a history of 
a stab wound to the abdomen and a cervical spine fracture.  

The entries dated in March 2002 and November 2002 from Dr. L 
reported that the Veteran complained of being stabbed in a bar 
fight in Vietnam.  Again, the Veteran did have Vietnam service, 
although he variously indicated he did on claims for benefits.   

A November 2004 request for a line of duty determination 
regarding the stab wound resulted in a negative response.

On the Veteran's VA Form 9, he indicated he broke his neck 
wrestling in 1974. (Note: the Veteran's DD-214 showed he wrestled 
only between January 1975 and February 1975).  

On a VA Form 21-4176, Report of Accidental Injury in Support of 
Claim for Compensation, the Veteran indicated that he broke his 
neck in a football game in 1975.  On a separate VA Form 21-4176, 
he reported being stabbed by a civilian at a softball game in 
1975.

In the Veteran's February 2007 Decision Review Officer Hearing, 
the Veteran testified that he was stabbed after playing softball 
in 1975.  He indicated he broke his neck in 1975 during a 
wrestling match.  

A statement from the Veteran's sister-in-law indicates the 
Veteran was stabbed in the ribcage by a civilian in 1975.  The 
Veteran's brother reiterated this contention and added that he 
broke his neck wrestling in 1974.

During the March 2010 hearing, the Veteran testified that he had 
been stabbed at a game.  He added that he never had been shot and 
had not served in the Republic of Vietnam.  He also testified 
that he fractured his neck wrestling and hurt it again while 
playing football.

In part, the evidence submitted since the last denial does 
reiterate the Veteran's prior contentions-that he sustained stab 
wounds to the abdomen and a cervical spine fracture during 
service.  However, the evidence received since 1983 is neither 
duplicative nor cumulative of that previously on file.  

The Board notes that the Veteran now maintains that he was not 
shot in the abdomen.  Moreover, the statements of treatment 
providers and lay statements now provide additional information 
about when the neck fracture was sustained, i.e. 1974 in a 
wrestling match or 1975 during a football game and lay statements 
to support his assertions of being stabbed and hospitalized while 
on active duty in 1975.  

For the purposes of this decision, the Board finds the Veteran's 
statements and testimony must be extended credibility for the 
purpose of opening the claim.   See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount 
the weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

To the extent that the evidence of record received since the 
prior final decision can be deemed new, it does, when considered 
by itself or with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the Veteran's 
claims.  

Accordingly, on this record, the Board finds that new and 
material evidence has been presented to reopen the claims of 
service connection for the claimed residuals of a stab wound of 
the abdomen and for the claimed residuals of a fracture of the 
cervical spine. 


ORDER

A new and material evidence has been submitted to reopen the 
claim of service connection for the residuals of a stab wound to 
the abdomen, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a the residuals of a fracture of 
the cervical spine, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  


REMAND

The Veteran also asserts that he underwent a splenectomy during 
service after he was stabbed in the abdomen.  The submitted 
clinical records dated in May 1977, about one year after service, 
show that he underwent surgery for manifestations identified as 
the residuals of a stab wound that was incurred in service.   In 
order to assist the Veteran, the RO should attempt to obtain 
further evidence to verify this reported medical care.  

The Veteran also claims that he special monthly pension benefits 
in this case.  
A determination has been made that additional evidentiary 
development is necessary prior to rendering a determination on 
the merits of the claim.  Accordingly, further appellate 
consideration will be deferred on this claim and remanded for 
action as will be discussed.  

An improved pension is payable to a Veteran of a period of war 
because of nonservice connected disability or age.  38 C.F.R. 
§ 3.3(a)(3).  The Veteran's DD- 214 shows he served from May 1973 
to May 1976, during the Vietnam War.  38 C.F.R. § 3.2.  

Basic entitlement exists, for example, if: the Veteran service in 
the active military, naval or air service for 90 days or more 
during a period of war; meets the net worth requirements under 
§ 3.274 and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in § 3.23; and 
is 65 or older or is considered permanently and totally disabled 
if he is disabled as determined by the Commissioner of Social 
Security.  38 C.F.R. § 3.3(d)(3)(i), (v), (vi)(A), (vi)(B)(2).    

In the instant case, as the Veteran served during the Vietnam War 
and is a recipient of Social Security Disability, it would appear 
he meets the basic eligibility requirements for an improved 
pension; however, his net worth and annual income have not been 
verified.  Such must be done upon Remand.  38 C.F.R. § 3.159.

Upon remand, the RO should ensure that all due process 
requirements are complied with and give the Veteran another 
opportunity to present information and/or evidence pertinent to 
the claim on appeal.  

Finally, as noted, further action as to the other matters on 
appeal is deferred pending completion of the development 
requested hereinbelow.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to have him 
provide information regarding all treatment 
he received for the residuals of the stab 
wound injury to the abdomen and splenectomy 
and the claimed cervical spine fracture or 
injury during the first year after service.  
Based on his response, the RO should 
attempt to obtain copies of any outstanding 
records from the identified treatment 
sources.  

In particular, the RO should attempt to 
contact the medical facility where the 
Veteran reported undergoing surgery in May 
1977 and any physician who participated in 
the operation in order to verify such 
treatment.  Copies of any available records 
should be obtained and associated with the 
file.   

The Veteran in this regard should be 
notified that he may submit other medical 
or competent evidence to support his 
assertions that he was stabbed in the 
abdomen and underwent a splenectomy and 
sustained a cervical spine fracture or 
injury during service.  

2.  The RO also should take all indicated 
action to request financial information 
from the Veteran and provide the necessary 
forms in order to determine whether he 
meets the net worth requirements under 
§ 3.274 for improved pension and does not 
have an annual income in excess of the 
applicable maximum annual pension rate 
specified in § 3.23.  All requests for 
information and their responses must be 
clearly delineated in the claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate all of the 
claims remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


